                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    CARMELINA TORRES,
        Plaintiff,

          v.                                                       No. 3:18-cv-961 (VAB)

    NANCY A. BERRYHILL, ACTING
    COMMISSIONER OF THE SOCIAL
    SECURITY ADMINISTRATION,
         Defendant.


    RULING ON MOTION FOR JUDGMENT ON THE PLEADINGS AND MOTION TO
               AFFIRM THE DECISION OF THE COMMISSIONER

         Carmelina Torres filed for Social Security disability insurance benefits under Section

205(g) of the Social Security Act, as amended by 42 U.S.C. § 405(g), which Administrative Law

Judge (“ALJ”) Ronald J. Thomas denied. Social Security Transcripts by Social Security

Administration, ECF No. 16 (“Tr.”), at 22.

         Ms. Torres now moves for a judgment on the pleadings. First Motion for Judgment on the

Pleadings, ECF No. 20.

         In response, Nancy Berryhill, Acting Commissioner of the Social Security

Administration (“Acting Commissioner”), 1 has moved for an order affirming the ALJ’s decision.

Motion to Affirm the Decision of the Commissioner, ECF No. 25.



1
  See Commissioner Bio, accessed Jul. 9, 2019, https://www.ssa.gov/agency/commissioner.html; Press Release,
Social Security Administration, Social Security Welcomes its New Commissioner (Jun. 17, 2019),
https://blog.ssa.gov/social-security-welcomes-its-new-commissioner/. Under Rule 25(d) of the Federal Rules of
Civil Procedure, when a party in an official capacity resigns or otherwise ceases to hold office while the action is
pending, the officer’s successor is automatically substituted as a party, regardless of the party’s failure to so move or
to amend the case caption. Fed. R. Civ. P. 25(d). The Court also may also order the substitution of a party at any
time. See Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018); Tanvir v. Tanzin, 894 F.3d 449, 459 n.7 (2d Cir.
2018). Accordingly, the Court directs the Clerk of the Court to amend the docket and case caption to reflect that
Andrew M. Saul, Commissioner of the Social Security Administration, is now the named Defendant in this action.


                                                           1
        For the following reasons, the Court GRANTS the motion for judgment of acquittal

DENIES the motion to affirm the Commissioner’s decision.

        This case is remanded solely for the calculation and payment of benefits.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.       Factual Allegations

        On January 7, 2014, Ms. Torres awoke at 3:00 a.m. after feeling severe and sharp lower

back pain. January 7, 2014 Medical Notes by Jadonna, Scala, M.D., Tr. at 675. It took Ms.

Torres a half of an hour to get out of bed that day; she was initially unable to stand. Id. During a

physical examination, Ms. Torres was unable to get up from a wheelchair. Id. After an injection

of Toradol, Ms. Torres was able to lean forward for a limited examination, but still could not

walk. Id. at 676. She also had limited movement in any direction, with pain during minimal

movements. Id.

        As far back as January 2015, Ms. Torres has suffered from chronic back pain. Progress

Notes, Tr. at 327 (reporting “persistent back pain” on January 21, 2015), 330 (reporting “chronic

back pain” during a follow up on April 21, 2015), 337 (reporting back pain six weeks after

lumbar surgery on November 19, 2015).

        As of September 11, 2015, Ms. Torres claims disability from a combination of

fibromyalgia, 2 major depressive disorder, generalized anxiety disorder, panic attacks, chronic

pain associated with significant psychosocial dysfunction, lower back pain, plantar fasciitis, 3

degenerative disk disorder of the lumbar spine, and obesity. Complaint, ECF No. 1 (“Compl.”),

at ¶¶ 4, 5.


2
  “A syndrome of chronic pain of musculoskeletal origin but uncertain cause.” Green-Younger v. Barnhart, 335
F.3d 99, 101 n.1 (2d Cir. 2003) (citing STEDMAN'S MEDICAL DICTIONARY 671 (27th ed.2000)).
3
  “[I]nflammation of the plantar fascia, most usually noninfectious, and often caused by an overuse mechanism;
elicits foot and heel pain.” STEDMAN’S MEDICAL DICTIONARY 322870 (2014)

                                                        2
       On September 15, 2015, Ms. Torres underwent a successful percutaneous laser disk

compression. ALJ Decision, Tr. at 16. Ms. Torres’s medical notes reveal that throughout her

physical therapy in November 2015, her strength improved, and back pain lessened. Id. at 17.

               1.      Disability Applications

       On March 11, 2016, Ms. Torres applied for disability insurance and supplemental

security income benefits. Application Summary for Disability Insurance Benefits, Tr. at 216;

Application Summary for Supplemental Security Income, Tr. at 218.

       On May 24, 2016, the Social Security Administration ruled Ms. Torres not disabled.

Disability Decision, Tr. at 116.

       On June 1, 2016, Ms. Torres requested a reconsideration of her disability determination.

Request for Reconsideration, Tr. at 125.

       On June 24, 2016, the Social Security Administration denied Ms. Torres’s request for

reconsideration. Notice of Reconsideration, Tr. at 129.

       On July 30, 2016, Ms. Torres requested an ALJ hearing. Request for Hearing by

Administrative Law Judge, Tr. at 136.

       On September 15, 2017, Ms. Torres had a hearing before ALJ Thomas. Compl. at ¶ 8.

               2.      Medical Opinions

                       a.     Back Treatment Physician

       Both before and after her alleged disability onset date Ms. Torres saw Dr. Arpad Fejos,

M.D. on many occasions for her back issues.

       On October 27, 2014, Ms. Torres went to Orthopedic Associates of Middletown for lower

back pain, which she described as “aching and stabbing in her back with burning in her legs.”

Office Treatment Records, Tr. at 781. By that time, she had tried physical therapy and



                                                 3
chiropractic care for pain stemming from a February 15, 2014 auto accident. Id. Dr. Fejos

observed that Ms. Torres’s gait was to the right, there was muscle tension throughout the lumbar

spine, and deep tendon reflexes were absent. Id.

        On November 5, 2014, Dr. Fejos recommended a trial of epidural steroid injections after

a magnetic resonance imaging (“MRI”) revealed evidence of disk bulging. Office Treatment

Records, Tr. at 783.

       On November 13, 2014, Ms. Torres received an epidural steroid injection. Office

Treatment Records, Tr. at 784.

       On November 24, 2014, during a follow-up, Ms. Torres reported that she had no

improvement after the injection and continued to have lower back and bilateral leg pain. Office

Treatment Records, Tr. at 785. Dr. Fejos noted that Ms. Torres had satisfactory gait and thirty

degrees of lumbosacral flexion that worsens her back pain. Id.

       On December 10, 2014, Dr. Fejos noted that Ms. Torres continued to have the same pain

as before her first injection. Office Treatment Records, Tr. at 786. As a result, Dr. Fejos

recommended another injection. Id.

       On December 15, 2014, Ms. Torres received another epidural steroid injection. Office

Treatment Records, Tr. at 787.

       On December 31, 2014, Ms. Torres reported an eighty percent improvement for one week

after the epidural injection. Office Treatment Records, Tr. at 788. But she also reported that she

continued to have lower back pain and bilateral leg pain. Id. Dr. Fejos recommended a repeat

lumbar epidural injection. Id.

       On February 12, 2015, doctors performed a bilateral epidural injection for Ms. Torres’s

disk bulge, with no evidence of procedural complications. February 12, 2015 Treatment Notes,



                                                   4
Tr. at 385.

       On February 25, 2015, Dr. Fejos noted that Ms. Torres had three lumbar epidural steroid

injection and that it only provided a day or two of pain relief before returning to her pre-

procedure pain. February 25, 2015 Treatment Notes, Tr. at 384. At the time, Dr. Fejos

recommended therapeutic options. Id.

       On April 1, 2015, Ms. Torres expressed that she wanted to have back surgery. April 1,

2015 Treatment Notes, Tr. at 383. Her physical condition was unchanged. Id.

       On April 18, 2016, Ms. Torres had an MRI, which found multi-level degenerative disk

disease. April 18, 2016 Treatment Notes, Tr. at 386.

       On May 6, 2015, Ms. Torres’s physical condition was unchanged. Id.

       On June 8, 2015, Dr Fejos examined Ms. Torres and found that she still had pain with

flexion, but none with extension. June 8, 2015 Treatment Notes, Tr. at 381. Dr. Fejos

recommended moving forward with the disk operation. Id.

       On August 25, 2015, a physical examination revealed that Ms. Torres still had pain with

flexion, but none with extension. August 25, 2015 Treatment Notes, Tr. at 380.

       On September 15, 2015, Ms. Torres had a percutaneous laser disk decompression

operation for a disk bulge. Operative Report, Tr. at 378. Dr. Fejos, reported that Ms. Torres had a

successful operation. Id.

       On September 22, 2015, Dr. Fejos saw Ms. Torres for a follow up after her laser disk

decompression surgery. September 22, 2015 Treatment Notes, Tr. at 377. Dr. Fejos noted that

Ms. Torres felt her back pain worsened. Id. During a physical examination, Dr. Fejos also noted

that there was increased muscle tension throughout the lumbar spine and a decreased range of

motion in all directions. Id. Based on this assessment, Dr. Fejos recommended physical therapy



                                                  5
and renewed her Percocet and Meloxicam prescriptions. Id.

        On October 20, 2015, Dr. Fejos examined Ms. Torres. Dr. Fejos noted that Ms. Torres

had difficulty getting in on time. October 20, 2015 Treatment Notes, Tr. at 376. Dr. Fejos noted

that Ms. Torres still had pain within the range of motion of her lumbar spine. Id. Based on her

symptoms, Dr. Fejos recommended Percocet, Meloxicam, and Flexeril for Ms. Torres’s back

pain and encouraged aquatic therapy. Id. Dr. Fejos also restricted Ms. Torres to sedentary duty at

her job. Id.

        On December 16, 2015, Dr. Fejos examined Ms. Torres. Dr Fejos noted that Ms. Torres

made some progress walking and standing due to therapy but was far behind her anticipated

recovery. December 16, 2015 Treatment Notes, Tr. at 375. Dr. Fejos found that Mr. Torres still

had pain with range of motion in all directions. Id. At that time, Dr. Fejos recommended physical

therapy and checking in with Ms. Torres in three months, if pain worsened. Id.

        On March 8, 2016, Dr. Fejos examined Ms. Torres. Dr. Fejos noted that six months after

her percutaneous laser disc compression, Ms. Torres had minimal improvement in her

symptoms. March 8, 2016 Treatment Notes, Tr. at 374. Dr. Fejos recommended another MRI of

the lumbar spine to rule out any other issues with Ms. Torres’s back. Id.

        That same day, Dr. Fejos completed Family Medical Leave Act forms for Ms. Torres. Dr.

Fejos determined that Ms. Torres’s condition started in December 2014 and will continue for an

unknown duration. Family Medical Leave Act Form, Tr. at 369. Dr. Fejos expected that Ms.

Torres would need physical therapy for four months. Id. And Dr. Fejos attested that Ms. Torres

was not unable to perform her job functions due to the condition. Id. Dr. Fejos also estimated that

the ending date of Ms. Torres’s period of incapacity would be October 2016.

        On April 26, 2016, Dr. Fejos had an MRI follow up with Ms. Torres for her disk bulge



                                                6
where he noted that the MRI of Ms. Torres’s lumbar spine is unchanged. April 26, 2016

Treatment Notes, Tr. at 373. At the time, Ms. Torres was taking three Percocet per day, even

though doctors prescribed two per day. Id. Dr. Fejos also noted that Ms. Torres understood that

that she was at maximum medical improvement. Id.

        On June 6, 2016, Dr. Fejos noted that, while Ms. Torres limited her Percocet to two per

day, she was very uncomfortable. June 6, 2016 Treatment Notes, Tr. at 547. Dr. Fejos noted pain

which worsened with extension. Id. Dr. Fejos recommended Percocet and considered a future

facet medial branch block. Id.

        On August 30, 2016, Dr. Fejos reported that Ms. Torres had lower back pain, bilateral leg

pain, and pain everywhere. August 30, 2016 Treatment Notes, Tr. at 546. Dr. Fejos mentioned

that Ms. Torres was diagnosed with fibromyalgia and sought pain management with no

improvement. Id. Dr. Fejos also noted that Ms. Torres had a slow but steady gait, with pain

during lumbar flexion, and paralumbar tenderness. Id. Dr. Fejos had no recommendations for her

care. Id.

        On November 21, 2016, Dr. Fejos reported that Ms. Torres was “miserable,” with

increased muscle tension throughout the lumbar region. November 21, 2016 Treatment Notes,

Tr. at 545. Dr. Fejos noted that during the physical examination, Ms. Torres had pain with range

of motion in all directions. Id.

                        b.         Physical Therapy Assessments

        From October 2015 through December 2015, Ms. Torres utilized a physical therapy

program at Gaylord Hospital supervised by Benjamin Simaitis, MSPT, CSCS.

        On October 13, 2015, Mr. Simaitis noted that Ms. Torres had back pain both before and

after surgery, which had prevented her from returning to work as a bus driver. Physical Therapy



                                                  7
Orthopedic Assessment, Tr. at 354. Ms. Torres also reported that her lower back pain ranged

from an 8/10 to a 10/10. Id. The assessment created goals of decreasing pain to a 2/10 at worst

within two weeks and 0/0 within eight weeks, and to increase lumbar limitations to seventy-five

percent of normal within two weeks and one hundred percent of normal within eight weeks. Id.

at 355.

          On October 15, 2015, Mr. Simaitis reported that Ms. Torres’s back was sore, and that

pain increased with movement. October 15, 2015 Physical Therapy Orthopedic Visit Note, Tr.

at 356. There was also no increase in back pain reported with strengthening activities. Id. And

the same goals of two and eight weeks were present during this visit. Id.

          On October 27, 2015, Mr. Simaitis reported that Ms. Torres’s back was sore for unknown

reasons. October 27, 2015 Physical Therapy Orthopedic Visit Note, Tr. at 358. Ms. Torres also

noted an increase in back pain following exercise activities. Id. at 359.

          On October 29, 2015, Mr. Simaitis reported that Ms. Torres had daily lower back pain,

but she performed her therapy as often as possible. October 29, 2015 Physical Therapy

Orthopedic Visit Note, Tr. at 650. And Mr. Simaitis assessed that Ms. Torres was self-limited

with exercise progression due to pain and anxiety. Id. at 651.

          On November 3, 2015, Mr. Simaitis indicated that Ms. Torres’s back pain felt good.

November 3, 2015 Physical Therapy Orthopedic Visit Note, Tr. at 652. Ms. Torres tolerated

additional sitting and standing exercises, with no increase in pain. Id. at 653.

          On November 10, 2015, Mr. Simaitis reported that Ms. Torres reported minimal back

pain. November 10, 2015 Physical Therapy Orthopedic Visit Note, Tr. at 654. Mr. Simaitis noted

that Ms. Torres was progressing slowly with exercises and activities. Id. at 655.

          On November 12, 2015, Mr. Simaitis reported that Ms. Torres stated that her back was



                                                  8
not hurting as much, and strength was improving. November 12, 2015 Physical Therapy

Orthopedic, Tr. at 656. At the visit, Ms. Torres tolerated exercise progression with no increased

pain. Id. at 657.

          On November 24, 2015, Mr. Simaitis reported that Ms. Torres had lower back pain,

which slightly improved since the start of physical therapy. November 24, 2015 Physical

Therapy Orthopedic Progress Note, Tr. at 361. The progress notes also highlighted that Ms.

Torres “ha[d] been cleared to return to work light duty,” but that she reported “continued

difficulty with household chores-bending, lifting, twisting.” Id. There was also a note that Ms.

Torres’s backward bending pain limited Ms. Torres to less than fifty percent of normal, forward

bending to seventy-five percent of normal, left-side bending to seventy-five percent of normal,

and right-side bending to fifty percent of normal. Id.

          On December 8, 2015, Mr. Simaitis reported continued pain in her lower back.

December 8, 2015 Physical Therapy Orthopedic Visit Note, Tr. at 664. At the visit, Ms. Torres

tolerated treatment with moderate difficulty and was able to complete all her exercises. Id.

at 665.

          On December 16, 2015, Philip Silverio, PT reported minimal change in pain since Ms.

Torres’s last session. December 16, 2015 Physical Therapy Orthopedic Visit Note, Tr. at 363.

Mr. Silverio noted that Ms. Torres continued to present decreased exercise tolerance due to pain

but was able to complete rehab session. Id. at 364. The stated physical therapy goals were to

decrease pain to a 2/10 at worst within two weeks and 0/0 within eight weeks, and to increase

lumbar limitations on all plains to seventy-five percent of normal within two weeks and one

hundred percent of normal within eight weeks. Id. at 363.

          On December 30, 2015, Mr. Silverio reported that Ms. Torres continued to have pain in



                                                 9
her lower back. December 30, 2015 Physical Therapy Orthopedic Visit Note, Tr. at 365. Mr.

Silverio noted that Ms. Torres was able to perform her exercises with a “mild increase in

symptoms,” but that the symptoms did not decrease. Id. at 366. The physical therapy goals were

to decrease pain to a 2/10 at worst within two weeks and 0/0 within eight weeks, and to increase

lumbar limitations on all plains to seventy-five percent of normal within two weeks and one

hundred percent of normal within eight weeks. Id. at 365.

                       c.     Fibromyalgia Treatment Physician

       On March 6, 2017, Dr. Douglas Olson, M.D. completed a fibromyalgia medical source

statement. Fibromyalgia Medical Source Statement, Tr. at 842. Although Dr. Olson had only

seen Ms. Torres twice over four months, he conducted a physical examination of Ms. Torres, and

concluded that she met the American College of Rheumatology criteria for fibromyalgia, and

that her impairment was likely to last at least twelve months. Id. at 832. Dr. Olson noted that Ms.

Torres suffered from multiple tender points, non-restorative sleep, chronic fatigue, and

depression. Id. Before the onset of pain, Dr. Olson recognized that Ms. Torres suffered from

stress, fatigue, or movement overuse. Id. at 833.

       When evaluating Ms. Torres’s ability to work, Dr. Olson noted several limitations. Pain

limited Ms. Torres to walking one to two city blocks. Id. Dr. Olson then identified that Ms.

Torres could only sit, stand, or walk for less than two hours in an eight-hour workday and that

she needs a job where she could shift from sitting, to standing, or walking at will. Id. Pain would

limit any standing to ten minutes. Id. at 840. In his view, Ms. Torres must work in an

environment where she can walk around every thirty minutes of an eight-hour workday for five

minutes. Id. at 834. Ms. Torres would also have to take unscheduled breaks during the work. Id.

During a typical day, Dr. Olson estimated that Ms. Torres would be off task for more than



                                                10
twenty-five percent of the day. Id. at 835. And Ms. Torres would likely miss four days per month

for impairments or treatment. Id.

        When evaluating functional capacity, Dr. Olson noted other limitations. Ms. Torres rarely

would be able to lift ten, twenty, or fifty pounds, while rarely lifting less than ten pounds. Id.

at 834. Ms. Torres would occasionally be able to twist or stoop. Id. She rarely would be able to

crouch or climb stairs. And she would never be able to climb ladders. She would also only

occasionally be able to look down, turn her hear to the right or left, look up, or hold her head in a

static position. Id.

        Dr. Olson also noted that emotional factors contributed to the severity of Ms. Torres’s

symptoms and functional limitations. Id. at 832.

                       d.      Mental Health Evaluation

        Ms. Torres has two separate mental health evaluations in her record.

        First, on March 1, 2017, Marissa Bayerl, APRN, completed a mental health questionnaire

for Ms. Torres after treating her from October 26, 2016 until January 25, 2017. Mental Health

Questionnaire, Tr. at 829. Ms. Bayerl diagnosed Ms. Torres with generalized anxiety disorder,

chronic pain associated with significant psychosocial dysfunction, and fibromyalgia. Id. In her

clinical findings from mental health examinations, Ms. Bayerl found that Ms. Torres suffered

from daily panic attacks, low mood, worsening irritability, anhedonia, and forgetfulness. Id.

Ms. Bayerl’s prognosis was that Ms. Torres’s anxiety symptoms would improve with

treatment, with mild symptoms persisting. Id.

        When asked about Ms. Torres’s symptoms, Ms. Bayerl noted that Ms. Torres suffers

from anhedonia, appetite disturbance, persistent anxiety, mood disturbance, decreased energy,

difficulty thinking and concentrating, hostility and irritability, and recurrent severe panic attacks.


                                                  11
Id. at 829–30.

       When asked about Ms. Torres’s daily functional ability, Ms. Bayerl noted that she would

be aware of normal hazards and precautions, while attending to basic neatness and cleanliness

standards all of the time; would be precluded from working in proximity to others, responding

appropriately to changes in routine, interactions with the general public, and traveling to

unfamiliar places up to five percent of the time; would accept instructions and respond

appropriately to criticism from supervisors and get along with co-workers without unduly

distracting them five- to ten-percent of the time; and would be precluded from dealing with

normal work stress more than fifteen percent of the time. Id. at 830. All told, Ms. Bayerl

estimated that Ms. Torres would be absent about two days each month and off task twenty

percent of the time Id. at 830–31.

       Ms. Bayerl also noted that Ms. Torres’s psychiatric conditions exacerbated her

experience of pain and other physical symptoms. Id. at 830.

       Second, on March 9, 2017, Leslie DiMella, Psy. D. completed another mental health

questionnaire for Ms. Torres. Mental Health Questionnaire, Tr. at 845. Dr. DiMella treated Ms.

Torres twice a month from September 27, 2016 until the time of the questionnaire. Id. at 843. Dr.

DiMella diagnosed Ms. Torres with generalized anxiety disorder, major depressive disorder, and

chronic pain associated with significant psychosocial dysfunction, for which she treated Ms.

Torres with individual psychotherapy. Id. Dr. DiMella also found that Ms. Torres experienced

psychomotor agitation, constricted affect, irritable and depressed mood, concentration issues, and

memory problems. Id.

       Dr. DiMella additionally noted that Ms. Torres suffered from anhedonia, feelings of guilt

or worthlessness, generalized persistent anxiety, mood disturbance, emotional isolation,



                                                12
decreased energy, difficulty thinking or concentrating, memory impairments, hostility and

irritability, and recurrent severe panic attacks. Id. at 833–34. Dr. DiMella suggested that these

issues would not preclude Ms. Torres from working in proximity with others without being

unduly distracted, accepting instruction and responding to criticism of supervisors, responding

appropriately to changes in work setting, or dealing with normal stress. Id. at 844. But the issues

would preclude her from traveling to unfamiliar places up to five percent of the time, getting

along with co-workers and interacting with the general public from ten to fifteen percent of the

time, and would preclude adhering to basic standards of neatness and cleanliness more than

fifteen percent of the time. Id.

        Because of her mental health issues, Dr. DiMella expects that Ms. Torres will be

impaired for at least twelve months. Id. at 845. Dr. DiMella estimates that Ms. Torres would be

absent from work for more than four days per month because of impairments or treatment. Id.

at 844. And during a typical workday, Dr. DiMella believes that Ms. Torres would be off task

twenty-five percent or more of the workday. Id. at 845.

        Dr. DiMella also noted that Ms. Torres’s psychiatric condition exacerbated her

experience with pain or other physical symptoms. Id. at 844.

                        e.         Consultative Examinations

        On May 23, 2016, Dr. Virginia Rittner, M.D. made a consultative examination of Ms.

Torres. As part of Ms. Torres’s initial disability determination, Dr. Rittner determined that Ms.

Torres suffered from severe degenerative disk issues in her back, but concluded that her

statements of intensity, persistence, and functionally limiting effects were partially inconsistent

with the objective medical evidence, but never stated what was inconsistent. Initial Disability

Determination Explanation, Tr. at 77–78.



                                                  13
       Dr. Rittner noted that in a face-to-face interaction with the field office, personnel did not

observe any limitations or difficulties. Id. at 78. In contrast, “[t]here was no indication that there

[was] opinion evidence from any source.” Id. at 80. Dr. Rittner then concluded that Ms. Torres

could work with the following exertional limitations: occasionally lifting twenty pounds,

frequently lifting ten pounds, standing or walking for six hours of an eight-hour workday, sitting

for six hours of an eight-hour workday, and occasional stooping, kneeling, crouching, crawling,

climbing of ramps or stairs, or climbing of ladders, ropes, or scaffolds. Id. at 79.

       Dr. Rittner also noted that Ms. Torres had no manipulative, visual, communicative, or

environmental limitations. Id. When assessing Ms. Torres’s work capacity, Dr. Rittner concluded

that Ms. Torres’s past work was expedited, there were no limitations to unskilled work because

of her impairment and she displayed the capacity for light work. Id. at 80–81. Dr. Rittner

therefore concluded that Ms. Torres was not disabled. Id. at 81.

       On June 23, 2016, Dr. Robert Weisberg, M.D. made a consultative examination of Ms.

Torres. As part of the reconsideration of Ms. Torres’s disability determination, Dr. Weisberg also

stated that there were no changes in medical conditions since the initial determination.

Reconsideration Disability Determination Explanation, Tr. at 96. Dr. Weisberg noted that he

reviewed the evidence in the file and determined that the residual functional capacity assessment

of Dr. Rittner was correct. Id. at 98. In contrast, “[t]here was no indication that there [was]

opinion evidence from any source.” Id. at 101.

       Dr. Weisberg also agreed that Ms. Torres suffered from degenerative disk issues, but

could work with the following exertional limitations: occasionally lifting twenty pounds,

frequently lifting ten pounds, standing or walking for six hours of an eight-hour workday, sitting

for six hours of an eight-hour workday, and occasional stooping, kneeling, crouching, crawling,



                                                  14
climbing of ramps or stairs, or climbing of ladders, ropes, or scaffolds. Id. at 99–101. Dr.

Weisberg concurred with Dr. Rittner that Ms. Torres could engage in light work and that she was

not disabled. Id. at 102.

                3.     Ms. Torres’s Testimony

       During the ALJ hearing, Ms. Torres testified that she was 48-years-old and lives with her

husband and daughter. ALJ Hearing Transcript, Tr. at 37–38. Ms. Torres also noted that her

husband had been disabled for twenty years. Id. at 38. She then testified that she had a driver’s

license but no car, had a GED, and last worked for First Student on September 11, 2015, as a

school bus driver for eight years. Id. at 38–39.

       Ms. Torres testified that she left her last job as a bus driver because she had a procedure

performed on her back. Id. at 39. Before that job, she worked as a photographer for ECA

National, as a cashier for Fleet Bank, and a housekeeper at a Jewish home for the elderly. Id.

at 39, 53–54.

       Ms. Torres next testified that she stopped working because of chronic pain throughout her

body and back that limits her ability to sit and stand for extended periods, which worsened after

her procedure. Id. at 39–40. This is a daily pain that constantly effects Ms. Torres’s legs, arms,

and back. Id. at 40. According to Ms. Torres, walking, sitting, and lifting exacerbate her back

pain. Id. at 63. And laying down to prop her legs on a pillow is the only thing that improves the

pain. Id. To address the pain, Ms. Torres testified that she had steroid injections and takes

medicine for her pain in addition to seeing a pain and psychiatric doctors. Id. at 41–42.

       Ms. Torres testified that her pain had limited her ability to lift anything beyond a gallon

of milk, walk from her apartment to the mailbox without the use of a cane, stand for more than

five to ten minutes, or sit for more than ten minutes. Id. at 43–44. Ms. Torres also testified that



                                                   15
her doctor diagnosed her with fibromyalgia between six and eight months before the ALJ

hearing, which led to concentration issues and her pain in her arms and legs. Id. at 45–46. Ms.

Torres testified that, as far back as October 2016, doctors at the Fairhaven Community Health

suspected that Ms. Torres suffered from fibromyalgia, but she started having the pains before

2015 with a firm diagnosis in March 2017. Id. at 50–51.

       Additionally, Ms. Torres stated that she had difficulty showering, dressing herself,

cooking, cleaning, or doing laundry. Id. at 46–47. Ms. Torres testified that she does not drive,

travel, go to the grocery store, have hobbies, or do anything socially because of her condition. Id.

at 47–49. And can only walk about half of a city block, stand for ten to fifteen minutes, and sit

for ten minutes. Id. at 57. Aside from watching television, she testified that she only looks

outside of the window. Id. at 50. Because of her depression, Ms. Torres testified that she does not

like to be around people, go anywhere, or do anything. Id. at 58.

       Ms. Torres also testified that doctors diagnosed her with plantar fasciitis in her left foot in

August 2015. Id. at 56.

        Ms. Torres also testified that she suffers from panic attacks when she is stressed or

anxious. Id. at 62.

               4.      Vocational Expert Testimony

       At the hearing, vocational expert Frank Samlaska testified regarding Ms. Torres’s

potential job market. When asked whether someone with Ms. Torres’s age, education, and past

work experience that is limited to sedentary exertion and could stay on task for eighty percent of

the work day, Mr. Samlaska testified that Ms. Torres would be unable to perform her past work.

ALJ Hearing Transcript, Tr. at 67–68. Mr. Samlaska did, however find that Ms. Torres could

perform other work: a housekeeper, which had 135,093 jobs nationally and 1,470 in Connecticut;



                                                 16
a laundry sorter, which had 5,288 jobs nationally and 250 in Connecticut; and a package machine

tender, which had 18,359 jobs nationally and about 198 jobs in Connecticut. Id. at 68–69. Mr.

Samlaska then stated that his testimony was consistent with the Dictionary of Occupational

Titles. Id. at 69.

         When examined by Ms. Torres’s attorney, Mr. Samlaska testified that his job data came

from the Skill Tran job browser, which was based on the U.S. Department of Labor as of

March 25, 2015. Id. Mr. Samlaska testified that there was no additional data as of

September 2017. Id. at 70.

         When asked about a hypothetical claimant, who would not be able to stay on task for

more than eighty percent of a work day, Mr. Samlaska testified that such a claimant would be

unable to work in any of the three jobs listed, nor work in any jobs in the national economy. Id.

at 70.

         When asked whether a hypothetical claimant unable to lift or carry ten pounds would be

able to work any of the jobs suggested, Mr. Samlaska testified that claimant would be unable to

perform any of those jobs. Id. at 71. And if the claimant was unable to work around moving parts

or machinery, Mr. Samlaska testified that the claimant would be unable to work as a packaging

machine tender. Id.

                 5.     ALJ Decision

         On October 25, 2017, ALJ Thomas issued a notice of decision that found that Ms. Torres

was not disabled. Compl. at ¶ 9; Tr. at 22. In its decision, the ALJ made the following eleven

findings:

         (1)     Ms. Torres meets the insured status requirements of the Social Security Act

                 through December 31, 2020, see Tr. at 12;



                                                 17
(2)   Since September 11, 2015, Ms. Torres had not engaged in any substantially

      gainful activity, see id. (citing 20 CFR 404.1571, 416.971);

(3)   The combination of degenerative disc disease of the lumbar spine, fibromyalgia,

      obesity, generalized anxiety disorder, and major depressive disorder significantly

      limited Ms. Torres’s ability to perform basic work activities, but Ms. Torres’s

      plantar fasciitis was not medically severe, see Tr. at 12–13 (citing 20 CFR

      404.1520(c), 416.920(c));

(4)   Although Ms. Torres suffers from some severe impairments, no treating or

      examining physician indicated that any single impairment or combination of

      impairments that met or medically equaled the severity of the listed impairments

      in 20 CFR Part 404, Subpart P, Appendix 1, see Tr. at 13–15 (citing 20 CFR

      404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926);

(5)   Ms. Torres had the residual functional capacity to perform light work, except the

      occasional twisting, squatting, bending, balancing, crawling, kneeling, and

      climbing; no climbing of scaffolds, ropes or ladders; so long as there is a simple,

      repetitious routine that does not require teamwork or close work with the public;

      and there is only occasional interactions with co-workers, the public, and

      supervisors, see Tr. at 15–20 (citing 20 CFR 404.1567(b), 416.967(b));

(6)   Ms. Torres was unable to perform any past relevant work, see Tr. at 20 (citing 20

      CFR 404.1565, 416.965);

(7)   At 46-years-old, Social Security Regulations define Ms. Torres was a younger

      individual based on alleged disability onset date, see Tr. at 21 (citing 20 CFR

      404.1563, 416.963);



                                       18
       (8)     Ms. Torres achieved a high school education and was available to speak English,

               see id. (citing 20 404.1564, 416.964);

       (9)     Transferability of job skills was not material to Ms. Torres’s disability

               determination because the ALJ found that Ms. Torres was not disabled, regardless

               of whether her job skills were transferrable, see id. (citing SSR 82-41, 20 CFR

               404, Subpart P, Appendix2);

       (10)    Considering Ms. Torres’s age, education, work experience, and residual

               functional capacity, there are jobs she can perform in the national economy, id.

               (citing 20 CFR 404.1469, 404.1569(a), 416.969, 416.969(a));

       (11)    Under the Social Security Act, Ms. Torres was not disabled from September 11,

               2015 through the date of the decision, see Tr. at 22 (citing 404.1520(g),

               416.920(g)).

Based on Ms. Torres’s application, supplemental filings, and the above-mentioned filings, ALJ

Thomas denied Ms. Torres’s disability application. Id.

               6.     Appeals Council Decision

       On April 13, 2018, the Appeals Council of the Social Security Administration denied

review of the ALJ decision, finding “no reason under [its] rules to review the Administrative

Law Judge’s decision.” Compl. at ¶ 11; Tr. at 1.

       B.      Procedural History

       On June 8, 2018, Ms. Torres filed a Complaint against the Acting Commissioner. Compl.

       On November 11, 2018, Ms. Torres moved for a judgment on the pleadings. Motion for

Judgment on the Pleadings, ECF No. 20.

       On January 10, 2019, the Acting Commissioner moved to affirm the decision. Motion to



                                                19
Affirm the Decision, ECF No. 25.

       On January 29, 2019, Ms. Torres issued a Response to the Acting Commissioner’s

Motion to Affirm. Response to Motion to Affirm, ECF No. 28.

II.    STANDARD OF REVIEW

       Under the Social Security Act, “a claimant must establish an ‘inability to do any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than [twelve] months.’” Smith v. Berryhill, 740 F. App’x.

721, 722 (2d Cir. 2018) (summary order) (citing 20 C.F.R. § 404.1505(a)).

       To determine whether a claimant is disabled, the ALJ must follow a five-step evaluation

process:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a “residual functional capacity”
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537 F.3d 117,

120 (2d Cir. 2008); 20 C.F.R. §§ 404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–(v)). “[T]he claimant

has the general burden of proving that he or she has a disability within the meaning of the Act,

and bears the burden of proving his or her case at steps one through four,” see Burgess, 537 F.3d

at 128 (internal quotation marks and citation omitted), with Step Five “the burden shift[ing] to

the Commissioner to show there is other work that [the claimant] can perform,” see Brault v.

Soc. Sec. Admin., 683 F.3d 443, 445 (2d Cir. 2012).

       “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

                                                20
pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “In reviewing a

final decision of the SSA, this Court is limited to determining whether the SSA’s conclusions

were supported by substantial evidence in the record and were based on the correct legal

standard.” Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009) (citing 42 U.S.C.

§ 405(g)). A district court can reverse the commissioner’s decision “only if it is based upon legal

error or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek v. Colvin, 802 F.3d 370, 374–75 (2d Cir. 2015).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Brown v. Apfel, 174 F.3d 59, 61 (2d Cir. 1999) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks omitted). While the

standard is deferential, “[s]ubstantial evidence is more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Lamay, 562 F.3d at 507 (internal quotation marks and citations omitted). “[A district court] must

consider the whole record, examining the evidence from both sides, because an analysis of the

substantiality of the evidence must also include that which detracts from its weight.” Petrie v.

Astrue, 412 F. App’x. 401, 403–04 (2d Cir. 2011) (summary order) (quoting Williams ex rel.

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)) (internal quotation marks omitted).

       To determine “whether the agency’s findings are supported by substantial evidence, ‘the

reviewing court is required to examine the entire record, including contradictory evidence and

evidence from which conflicting inferences can be drawn.’” Talavera v. Astrue, 697 F.3d 145,

151 (2d Cir. 2012) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per

curiam)). “Even if the Commissioner’s decision is supported by substantial evidence, legal error



                                                 21
alone can be enough to overturn the ALJ’s decision.” Ellington v. Astrue, 641 F. Supp. 2d 322,

328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)). When “the

Commissioner’s decision applies the correct legal principles and is supported by substantial

evidence, that decision will be sustained.” Kumar v. Berryhill, 3:16-cv-1196 (VLB), 2017

WL 4273093, at *4 (D. Conn. Sept. 26, 2017) (citing Schauer v. Schweiker, 675 F.2d 55, 57 (2d

Cir. 1982)).

III.   DISCUSSION

       A.      Treating Physician Rule

       The treating physician rule gives “deference to the views of the physician who has

engaged in the primary treatment of the claimant.” Green-Younger v. Barnhart, 335 F.3d 99, 106

(2d Cir. 2003). Under this rule, “the opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.’” Burgess, 537 F.3d at 128 (quoting 20 C.F.R.

§ 404.1527(d)(2)); see also Greek, 802 F.3d at 375. Failure to provide “‘good reasons’ for not

crediting the opinion of a claimant’s treating physician” can be a basis for remand. Id. at 129–30

(quoting Snell, 177 F.3d at 133).

       As to the nature and severity of a claimant’s impairments, “[t]he SSA recognizes a rule of

deference to the medical views of a physician who is engaged in the primary treatment of a

claimant.” Greek, 802 F.3d at 375; see also Burgess, 537 F.3d at 128. The treating physician’s

opinion “is given controlling weight if it is well supported by medical findings and not

inconsistent with other substantial evidence.” Rosa v. Callahan, 168 F.3d 72, 78 (2d Cir. 1999)




                                                 22
(citations omitted).4

         Where an ALJ does not assign “controlling weight” to a treating physician’s opinion,

they must “consider certain factors to determine how much weight to give it, and should

articulate ‘good reasons’ for the weight given.” See Camille v. Colvin, 652 F. App’x. 25, 27 (2d

Cir. 2016) (summary order) (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004));

Schisler v. Sullivan, 3 F.3d 563, 568 (2d Cir. 1998) (requiring an ALJ to “provide a claimant

reasons when rejecting a treating source’s opinion”); Schrack v. Astrue, 608 F. Supp. 2d 297, 301

(D. Conn. 2009) (“The regulations further provide that even if controlling weight is not given to

the opinions of the treating physician, the ALJ may still assign some weight to those views, and

must specifically explain the weight that is actually given to the opinion.”).

         As part of the ALJ’s affirmative duty to develop the administrative record, “an ALJ

cannot reject a treating physician’s diagnosis without first attempting to fill any clear gaps in the

administrative record.” Rosa, 168 F.3d at 79. There are, however, cases where the treating

physician should not be provided controlling weight. See, e.g., Halloran, 362 F.3d at 32 (holding

that “the option of treating physician is not afforded controlling weight where, as here, the

treating physician issued opinions that are not consistent with other substantial evidence in

support, such as the opinions of other medical experts”). The treating physician’s opinion is not

afforded controlling weight where “the treating physician issued opinions that are not consistent

with other substantial evidence in the record, such as the opinions of other medical experts.” Id.

         “[T]o override the opinion of the treating physician,” the ALJ must consider, under the

relevant regulations, factors including “(1) the frequently, length, nature, and extent of treatment;



4
 On March 27, 2017, new regulations took effect that effectively abolish the treating physician rule; for claims filed
before March 27, 2017, however, the treating physician rule continues to apply. See 20 CFR § 416.927; Smith v.
Comm’r of Soc. Sec. Admin., 731 F. App’x. 28, 30 n.1 (2d Cir. 2018) (summary order).

                                                         23
(2) the amount of medical evidence supporting the opinion; (3) the consistency of the opinion

with the remaining medical evidence; and (4) whether the physician is a specialist.” Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (citing Burgess, 537 F.3d at 129). “‘An ALJ does not

have to explicitly walk through these factors, so long as the Court can conclude that the ALJ

applied the substance of the treating physician rule[.]’” London v. Comm’r of Soc. Sec., 339 F.

Supp. 3d 96, 102 (W.D.N.Y. 2018) (quoting Scitney v. Colvin, 41 F. Supp. 3d 289, 301

(W.D.N.Y. 2014)). The ALJ “must ‘comprehensively set forth [his] reasons for the weight

assigned to a treating physician’s opinion.’” Burgess, 537 F.3d at 129 (quoting Halloran, 362

F.3d at 33 and citing 20 C.F.R. § 404.1527(d)(2)).

       Ms. Torres argues that ALJ Thomas impermissibly gave great weight to the opinions of

agency consultants, while discounting the opinions of her treating physicians. Memorandum in

Support of Motion for Judgment on the Pleadings, ECF No 20-1 (“Mem. in Supp. of Mot. for J.

on the Pleadings”), at 10–11. The agency consultants also based their review on a limited

medical record that ended in May 2016, before Ms. Torres started treatment with Dr. Marks or

doctors diagnosed her with fibromyalgia, before she started treatment with Dr. Olson and had her

diagnosis of fibromyalgia confirmed, and before she started mental health treatment or doctors

diagnosed her with depression, anxiety, and chronic pain associated with psychosocial

dysfunction. Id. at 11–12. Accordingly, in her view, the agency consultants never saw any

mental health or fibromyalgia treatment records before rendering their opinions. Id. at 12. As for

Dr. Weisberg, Ms. Torres argues that there is no evidence that he reviewed the records. Id.

       Ms. Torres also argues that the agency consultant opinions are not consistent with the rest

of the medical evidence. Ms. Torres contends that the recognition of degenerative disk disease of

the lumbar spine precludes a residual functional capacity determination. Id. at 13. Even then, the



                                                24
consultant opinions do not form a sufficient basis for the residual functional capacity and

exertional determinations ALJ Thomas found. Id. at 13. And the opinions relied on do not show

a normal gait, are from an unrelated neurological examination, and is inconsistent with Ms.

Torres’s own testimony that she had to use a cane, could not lift more than a gallon of milk, and

could not handle laundry or a vacuum. Id. at 13. According to Ms. Torres, the combined weight

of this contradictory evidence negates the opinion of the agency consultants and the ALJ’s

determination. Id.

        Ms. Torres then argues that the ALJ’s determination granting Dr. Dimella’s opinion little

weight was unsupported by the record for four reasons. First, Ms. Torres evaluated Ms. Torres

seventeen times between September 27, 2016 and June 14, 2017, which includes documentation,

patient histories, medication trials, and mental status evaluations. Id. at 14. Second, there is no

legal basis for discounting Ms. Torres’s medical history solely because she was never

hospitalized. Id. Third, the ALJ’s conclusion that medication ameliorated Ms. Torres’s

symptoms is unsupported by the record evidence that her condition deteriorated over time. Id.

Fourth, medical software references of her as pleasant, cooperative, alert, oriented, and having a

normal mood, should have no bearing on the severity of Ms. Torres’s underlying mental health

disorders. Id. at 15.

        Ms. Torres next argues that the ALJ’s determination granting Dr. Fejos opinion no

weight because it did not include a function-by-function analysis is unsupported because ALJ

Thomas made no attempt to fill in the gaps in the administrative record. Id.

        Ms. Torres finally argues that the ALJ’s determination granting Dr. Olson’s opinion little

weight because he only saw Ms. Torres twice is negated by relying on agency consultants that

never examined Ms. Torres. Id.



                                                 25
       Because of the ALJ’s failure to make a weight determination of the treating physician

evidence and resolve any inadequacies, Ms. Torres argues that the ALJ’s determination was

deficient. Id. at 16–17.

       In response, the Acting Commissioner argues that ALJ Thomas properly relied on state

agency consultants, and the substantial evidence in the record supported the consultant

conclusions. The Acting Commissioner argues that Dr. Virginia Rittner and Dr. Robert Weisberg

reviewed medical records from May 23, 2016 until June 23, 2016 to render their conclusions.

Memorandum in Support of Motion for an Order Affirming the Commissioner’s Decision, ECF

No. 25-1 (“Mem. in Supp. of Mot. to Affirm”), at 4. ALJ Thomas also relied on several physical

examinations that concluded Ms. Torres was able to walk effectively, retained her muscular

strength, and had normal coordination. Id. at 5. The ALJ then analyzed post-surgical records

confirming Ms. Torres’s improving strength and recovery, which led to a determination that she

could return to sedentary and light work. Id. 5–7.

       Even after Ms. Torres’s fibromyalgia diagnosis, the Acting Commissioner noted that Ms.

Torres did not exhibit additional pain or swelling, while retaining a normal range of motion in

her legs, arms, and neck. Id. at 7. The Acting Commissioner also noted that Ms. Torres reported

to her physical therapist that she could manage most of her personal care, lift weight, and

perform light duties related to homemaking and employment. Id. Ms. Torres also testified that

she took a car trip from Connecticut to Virginia around the same time. Id. The Acting

Commissioner also contends that Ms. Torres reported to multiple treating sources that

medication allowed her to manage her fibromyalgia pain. Id. at 8.

       The Acting Commissioner further argues that the ALJ should have given great weight to

the agency consultants at the expense of Ms. Torres’s treating physicians. The Acting



                                                26
Commissioner argues that the treating source opinions were inconsistent with the substantial

evidence pertaining to clinical and diagnostic findings, Ms. Torres’s own opinions regarding her

recovery, and the consultant opinions. Id. at 10–12. The Acting Commissioner also argues that

the mental health questionnaires completed by Ms. Torres’s providers were at odds with an

administrative record that found that she was pleasant, cooperative, alert, well-oriented, with an

intact judgment, had organized and coherent thought process, and improved with prescription

medicine and psychotherapy. Id. at 13–14. And the Acting Commissioner raises inconsistencies

in the medical evaluations Ms. Torres relies upon. Id. at 14–16.

       The Acting Commissioner also argues that ALJ Thomas adequately developed the record.

Even though state agency consultants only reviewed a limited record, there were no obvious gaps

that would prevent ALJ Thomas from making the final disability determination. Id. at 16–17.

The Acting Commissioner argues that the ALJ makes the residual functional capacity

determination, and there is nothing to indicate that those findings were inconsistent with the

substantial evidence in the administrative record. Id. at 18–19.

       In reply, Ms. Torres argues that ALJ Thomas’s evaluation of the treating physician

opinion evidence was deficient. Ms. Torres primarily argues that ALJ Thomas should have given

Dr. Fejos’s opinion greater weight as the treating physician, rather than the opinion of Virginia

Rittner, who based her assessment on field office notes from an untrained source. Reply at 1–4.

Ms. Torres then questioned the efficacy of discounting treating physician opinions of Dr. Fejos,

who saw Ms. Torres nineteen times, and Dr. Olson, who saw Ms. Torres twice, in favor of

opinions from two consultants that never saw Ms. Torres in person. Id. at 4–5.

       The Court agrees.

       Here, ALJ Thomas gave varying degrees of weight to the opinions within the record. The



                                                27
ALJ gave great weight to the agency medical consultants, Dr. Rittner and Dr. Weisberg, because

of their familiarity with Social Administration disability standards and comprehensive review of

the medical evidence. Notice of Decision, Tr. at 18–19. The ALJ gave little weight to the

physical therapy assessments of Mr. Simaitis. Id. at 19. The ALJ also gave little weight to Dr.

Fejos’s assessment that Ms. Torres was unable to perform her job functions because of

vagueness, a lack of function-by-function analysis, and inconsistency with the record. Id. The

ALJ gave little weight to Dr. Olson’s medical source statement because Dr. Olson had only seen

Ms. Torres twice in a four-month period and his findings were supposedly inconsistent with

other record evidence. Id. And the ALJ gave little weight to the to the mental health

questionnaires submitted by Ms. Bayerl or Dr. DiMella because of a lack of support with record

evidence from non-psychiatric physicians. Id. at 20.

       The Second Circuit has cautioned ALJs from “rely[ing] heavily on the findings of

consultative physicians after a single examination.” Selian, 708 F.3d at 419; see Cruz v.

Sullivan, 912 F.2d 8, 13 (2d Cir. 1990) (justifying giving a consultative physician limited weight

“because ‘consultative exams are often brief, are generally performed without benefit or review

of claimant’s medical history and, at best, only give a glimpse of the claimant on a single day.

Often, consultative reports ignore or give only passing consideration to subjective symptoms

without stated reasons’” (quoting Torres v. Bowen, 700 F. Supp. 1306, 1312 (S.D.N.Y. 1988)).

At the same time, “the report of a consultative physician may constitute [substantial] evidence.”

See Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983); see also Prince v. Astrue, 490 F.

App’x. 399, 401 (2d Cir. 2013) (summary order) (“consultative examinations were still rightly

weighed as medical evidence”); Petrie v. Astrue, 412 F. App’x. 401, 405 (2d Cir. 2011)

(summary order) (“the report of a consultative physician may constitute . . . substantial



                                                28
evidence”).

       In this case, however, there is no indication that Dr. Rittner or Dr. Weisberg based their

consultative opinions on the entirety of the medical evidence available.

       On May 23, 2016, Dr. Rittner’s opinion is based on the face-to-face observations made in

the field office. Initial Disability Determination Explanation, Tr. at 80. At that point, Dr. Fejos

had treated Ms. Torres for more than a year, see Tr. at 373–85, 781–88 (collectively detailing

Ms. Torres’s back treatment records from October 2014 until April 2016), and more than two

months of physical therapy records, see Tr. at 354–365, 650–665 (collectively detailing Ms.

Torres’s physical therapy). Yet Dr. Rittner stated that there was “no indication that there is

opinion evidence from any source.” Tr. at 80.

       On June 23, 2016, Dr. Weisberg based his opinion on a review of the record and the

conclusion that “[t]he RFC by Dr. Rittner on 5/23/16 is correct.” Reconsideration Disability

Determination Explanation, Tr. at 98. Between Dr. Rittner’s and Dr. Weisberg’s consultative

examinations, however, Dr. Fejos examined Ms. Torres on June 6, 2016 and noted that Ms.

Torres limited her Percocet to two per day and was extremely uncomfortable, with pain with

both flexion and extension during her physical examination—which worsened with extension.

Tr. at 547. Yet Dr. Weisberg stated that “[t]here is no indication that there is opinion evidence

from any source.” Tr. at 101.

       Between Dr. Weisberg’s reconsideration and ALJ Thomas’s disability determination, Dr.

Fejos had two more examinations, where Ms. Torres reported lower back pain, bilateral leg pain,

pain during lumbar flexion, and paralumbar tenderness during one examination and described

her condition as “miserable” with pain throughout her range of motion in any direction in

another, see Tr. at 545–46, and doctors diagnosed Ms. Torres with fibromyalgia, see ALJ



                                                 29
Hearing Transcript, Tr. at 50–51. And Dr. Olson provided a medical source statement on Ms.

Torres’s fibromyalgia diagnosis that detailed sitting, standing, walking, rest, task management,

and absentee limitations that would likely prevent full-time employment, see 833–35, 840, and

found a residual functional capacity where Ms. Torres would have numerous lifting and

movement limitations, see Tr. at 834.

       ALJ Thomas nevertheless based the decision that Ms. Torres was not disabled on the

combined consultative opinions of Dr. Rittner and Dr. Weisberg, while giving limited weight to

any countervailing evidence from her physical therapist, treating physician for her back, and

treating physician for her fibromyalgia. See Tr. at 18–19. Moreover, the ALJ gave the greatest

weight to two consultative examinations missing seventeen months of medical information,

including all medical opinions related to Ms. Torres’s fibromyalgia diagnoses.

       In the Second Circuit, an ALJ has an “affirmative duty to compile a complete record”

when ruling on eligibility. Brown, 174 F.3d at 63. The ALJ must “not only develop the proof but

carefully weigh it.” Donato v. Sec’y. of Dep’t. of Health and Human Servs., 721 F.2d 414, 419

(2d Cir. 1983). Accordingly, the district court conducts “a plenary review of the administrative

record to determine whether, considering the record as a whole, the Commissioner’s decision is

supported by substantial evidence.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002) (citing

Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)).

       “A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the decision

is based on legal error.” Shaw, 221 F.3d at 131 (quoting 42 U.S.C. § 405(g)). In cases “[w]here

the Commissioner’s decision rests on adequate findings supported by evidence having rational

probative force,” the district court will not substitute its “judgment for that of the commissioner.”



                                                 30
Veino, 312 F.3d at 586. And the district court may not “affirm an administrative action on

grounds different from those conducted by the agency.” Melville v. Apfel, 198 F.3d 45, 52 (2d

Cir. 1999).

        Here, the substantial evidence does not support ALJ Thomas’s conclusion that the

medical findings of two state agency consultants forming conclusions warrant a no disability

finding. As part of the ALJ’s affirmative duty to develop the administrative record, “an ALJ

cannot reject a treating physician’s diagnosis without first attempting to fill any clear gaps in the

administrative record.” Rosa, 168 F.3d at 79. But the weight of the medical evidence does not

support this finding. ALJ Thomas failed to reconcile the evidentiary gaps between subsequent

medical evidence and the conclusions by state agency consultants.

        Moreover, the substantial evidence does not support the ALJ’s conclusion that Ms. Torres

was not disabled. To the contrary, the determination of every other medical opinion in the record

contradicts that conclusion: from physicians that only examined Ms. Torres once, 5 twice,6 or

over the course of years. 7 Even utilizing the consultative evaluations, they are incomplete and

inconclusive.8

        Because the evidence does not support the ALJ’s disability determination, the finding

that Ms. Torres was not disabled is “not supported by substantial evidence in the record.” See

Greek, 802 F.3d at 374–75; Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998) (finding that when

there is a reasonable basis to doubt the ALJ applied the correct legal principles, the Court


5
  See Examination by Jodonna Scala, M.D., Tr. at 675–84 (recognizing that Ms. Torres would be unable to work due
to a back injury).
6
  See Fibromyalgia Medical Source Statement by Douglas Olson, M.D., Tr. at 832–42 (noting that Ms. Torres would
be unable to work due to her fibromyalgia ailment).
7
  See Certification of Health Care Provider for Employee’s Serious Condition by Arpad Fejos, M.D., Tr. at 368–70
(finding that Ms. Torres could not perform her job functions due to her back issues).
8
  Initial Disability Determination Explanation, Tr. at 78, 80 (stating that Ms. Torres’s statements were “partially
consistent” with medical findings, but never stating the specifics of any inconsistencies, while making no effort to
reconcile other opinion evidence); Reconsideration Disability Determination Explanation, Tr. at 100, 101 (same).

                                                        31
“cannot be certain whether or not the Commissioner’s ultimate conclusion that plaintiff was not

disabled is supported by substantial evidence”); Rosa, 168 F.3d at 79 (“an ALJ cannot reject a

treating physician’s diagnosis without first attempting to fill any clear gaps in the administrative

record.”).

       B.      Step Three

       According to Social Security regulations, “the third inquiry is whether, based solely on

medical evidence, the claimant has an impairment which is listed in Appendix 1 of the

regulations.” Talavera, 697 F.3d at 151. “The claimant has the general burden of proving that he

or she has a disability within the meaning of the Act,” see Burgess, 537 F.3d at 128, and “bears

the burden of proving his or he case at steps one through four” of the five-step framework

established by the social security regulations. Butts v. Barnhart, 388 F.3d 377, 383 (2d

Cir. 2004). A reviewing court will affirm ALJ’s decision, so long as “the evidence of record

permits us to glean the rationale of an ALJ's decision.” Mongeur, 722 F.2d at 1040; Chichocki v.

Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013).

       To find physical disability, Social Security regulations require:

       Major dysfunction of a joint(s) (due to any cause): Characterized by gross
       anatomical deformity (e.g., subluxation, contracture, bony or fibrous ankylosis,
       instability) and chronic joint pain and stiffness with signs of limitation of motion
       or other abnormal motion of the affected joint(s), and findings on appropriate
       medically acceptable imaging of joint space narrowing, bony destruction, or
       ankylosis of the affected joint(s). With: A. Involvement of one major peripheral
       weight-bearing joint (i.e., hip, knee, or ankle), resulting in inability to ambulate
       effectively, as defined in 1.00B2b . . .

20 C.F.R. § 404, Subpart P, App’x 1, § 1.02. Specific to spinal disorders, disability requires a

“compromise of a nerve root (including the cauda equina) or the spinal cord. With: A. Evidence

of nerve root compression characterized by neuro-anatomic distribution of pain, limitation of

motion of the spine, motor loss (atrophy with associated muscle weakness or muscle weakness)

                                                 32
accompanied by sensory or reflex loss and, if there is involvement of the lower back, positive

straight-leg raising test (sitting and supine) . . .” Id. at § 1.04.

        Here, Ms. Torres’s most recent treating physician notes indicate that that she has a spinal

disorder and neuroanatomic distribution of pain in addition to fibromyalgia.

        On August 30, 2016, Dr. Fejos reported that Ms. Torres had lower back pain, bilateral leg

pain, and pain everywhere. August 30, 2016 Treatment Notes, Tr. at 546. Dr. Fejos mentioned

that Ms. Torres was diagnosed with fibromyalgia and sought pain management with no

improvement. Id. Dr. Fejos also noted that Ms. Torres had a slow but steady gait, with pain

during lumbar flexion, and paralumbar tenderness. Id. Dr. Fejos had no recommendations for her

care. Id.

        On November 21, 2016, Dr. Fejos reported that Ms. Torres was “miserable,” with

increased muscle tension throughout the lumbar region. November 21, 2016 Treatment Notes,

Tr. at 545. Dr. Fejos noted that during the physical examination, Ms. Torres had pain with range

of motion in all directions. Id.

        In addition, Dr. Olson’s fibromyalgia medical source statement concluded that she met

the American College of Rheumatology criteria for fibromyalgia, and that her impairment was

likely to last at least twelve months. Fibromyalgia Medical Source Statement, Tr. at 832, 842.

        Based on this record evidence, the ALJ unreasonably concluded that Ms. Torres was not

disabled. The record instead supports that Ms. Torres has a musculoskeletal ailment under 20

C.F.R. § 404, Subpart P, App’x 1, § 1.02, because of her ongoing degenerative disk disorder and

corresponding nerve pain, which satisfies Step Three of the disability evaluation process.

        C.      Step Four

        In any event, under the Fourth Step, the Court must determine, “whether, despite the



                                                    33
claimant's severe impairment, he or she has residual functional capacity to perform . . . her past

work.” Shaw v. Chater, 221 F.3d 126, 132 (2d Cir.2000) (citing DeChirico v. Callahan, 134

F.3d 1177, 1179–80 (2d Cir.1998)). Step Four findings need only “afford [] an adequate basis for

meaningful judicial review, appl[y] the proper legal standards, and [be] supported by substantial

evidence such that additional analysis would be unnecessary or superfluous[.]” Cichocki v.

Astrue, 729 F.3d 172, 177 (2d Cir. 2013).

       Here, like the ALJ, the Court finds that Ms. Torres is unable to perform any past relevant

work. See Tr. at 20 (citing 20 CFR 404.1565, 416.965). But, consistent with the treating

physician rule, as noted above, the residual functional capacity determination of Dr. Olson, as

well as her other treating doctors, makes that clear.

       After physical evaluation, Dr. Olson noted that pain would limit Ms. Torres to walking

one to two city blocks. Fibromyalgia Medical Source Statement, Tr. at 833 Dr. Olson then

identified that Ms. Torres could only sit, stand, or walk for less than two hours in an eight-hour

workday and that she needs a job where she could shift from sitting, to standing, or walking at

will. Id. Pain would limit any standing to ten minutes. Id. at 840. In his view, Ms. Torres must

work in an environment where she can walk around every thirty minutes of an eight-hour

workday for five minutes. Id. at 834. Ms. Torres would also have to take unscheduled breaks

during the work. Id. During a typical day, Dr. Olson estimated that Ms. Torres would be off task

for more than twenty-five percent of the day. Id. at 835. And Ms. Torres would likely miss four

days per month for impairments or treatment. Id.

       When evaluating functional capacity, Dr. Olson noted other limitations. Ms. Torres rarely

would be able to lift ten, twenty, or fifty pounds, while rarely lifting less than ten pounds. Id.

at 834. Ms. Torres would occasionally be able to twist or stoop. Id. She rarely would be able to



                                                  34
crouch or climb stairs. And she would never be able to climb ladders. She would also only

occasionally be able to look down, turn her hear to the right or left, look up, or hold her head in a

static position. Id.

        Dr. Olson’s assessment also is consistent with the treating physician analysis of Dr.

Fejos, the physical examination notes from Dr. Simaitis during Ms. Torres’s physical therapy,

and Ms. Torres’s testimony during the ALJ hearing.

        Accordingly, based on the substantial evidence in this record, Ms. Torres is unable to

return to her past work under Step Four.

        D.      Step Five

        After a claimant has proved that her residual functional capacity precludes a return to past

relevant work, Step Five shifts the burden to the Acting Commissioner “to show there is other

work that [the claimant] can perform.” Brault v, 683 F.3d at 445. The ALJ may meet its burden

“either by applying the Medical Vocational Guidelines or by adducing testimony of a vocational

expert.” McIntyre, 758 F.3d at 151.

        “An ALJ may rely on a vocational expert’s testimony regarding a hypothetical as long as

the facts of the hypothetical are based on substantial evidence, and accurately reflect the

limitations and capabilities of the claimant involved.” Calabrese v. Astrue, 358 F. App’x. 724,

276 (2d Cir. 2009) (summary order) (internal citations omitted). To meet the burden of Step Five

under the Social Security regulations, “[t]he Commissioner need show only one job existing in

the national economy that [Claimant] can perform.” Bavaro v. Astrue, 413 F. App’x. 382, 384

(2d Cir. 2011) (summary order) (citing 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1566(b)).

        During the disability determination hearing, the ALJ asked the vocational expert whether

someone with Ms. Torres’s age, education, and past work experience, who was limited to



                                                 35
sedentary work and is unable to stay on task for more than eighty percent of the workday, could

perform either Ms. Torres’s past work or any other jobs. See Hearing Transcripts. Tr. at 67–68.

And the vocational expert concluded that Ms. Torres would be unable to perform either her past

work or any other local or national job. Id. at 68.

        Later in the hearing, Ms. Torres’s counsel asked whether someone limited to light

exertional work and capable of repetitious work, with additional physical capabilities than Ms.

Torres would find jobs in the local or national economy, if they were unable to stay on task for

greater than eighty percent of the workday. Id. at 68, 70. The vocational expert responded that

person would be unable to work and there would be no jobs that would allow someone with that

profile to work. Id. at 70.

        Ms. Torres’s counsel then modified the hypothetical again with the limitation that a

person with the same profile would be unable to lift or carry more than ten pounds. Id. at 71. And

the vocational expert responded that would exclude the jobs the ALJ relied on to make a non-

disability determination. Id.

        When evaluating a disability determination, “[t]he Commissioner has the burden in Step

Five of the disability determination to prove that the claimant is capable of working.” Bavaro,

413 F. App’x. at 384. At Step Five, the ALJ must determine whether the claimant can do “other

work existing in significant numbers in the national economy” based on the claimant’s residual

functional capacity. Greek, 802 F.3d 373 n.2 (citing 20 C.F.R. §§ 404.1520(g), 404.1560(b)).

Sufficient “[w]ork exists in the national economy when there is a significant number of jobs (in

one or more occupations) having requirements which [the claimant is] able to meet with [her]

physical or mental abilities and vocational qualifications.” 20 C.F.R. § 416.966 (b).

        In its evaluation “[a]n ALJ may rely on a vocational expert’s testimony regarding a



                                                 36
hypothetical as long as there is substantial evidence to support the assumptions upon which the

vocational expert based his opinion and accurately reflect the limitations and capabilities of the

claimant involved.” See McIntyre, 758 F.3d at 151 (internal citations and quotation marks

omitted). The Acting Commissioner cannot meet its burden when there are only “[i]solated jobs

that exist only in very limited numbers in relatively few locations outside of the region where”

the claimant lives. 20 C.F.R. § 416.966 (b).

       Here, the vocational expert testimony supports a disability finding at Step Five. When the

ALJ accounted for all of Ms. Torres’s functional limitations, the vocational expert found no jobs

that she could perform in the local or national economy. “[F]or the testimony of a vocational

expert to be considered reliable, the hypothetical posed must include all of the claimant’s

functional limitations, both physical and mental supported by the record.” Harbock v. Barnhart,

210 F. Supp. 2d 125, 134 (D. Conn. 2002) (Goettel, J.) (citation omitted). And “an ALJ’s

hypothetical should explicitly incorporate any limitations in concentration, persistence, and

pace.” McIntyre, 758 F.3d at 152. When “the ALJ asks the vocational expert a hypothetical

question that fails to include or otherwise implicitly account for all of the claimant’s

impairments, then the vocational expert’s testimony is not substantial evidence and cannot

support the ALJ’s conclusion that the claimant can perform significant numbers of jobs in the

national economy.” Hernandez v. Berryhill, No. 3:17-cv-368 (SRU), 2018 WL 1532609, at *18

(D. Conn. 2018) (internal quotation marks and citation omitted).

       Both hypotheticals including all of Ms. Torres’s functional limitations, consistent with

the treating physician’s rule, rendered the vocational expert unable to find jobs that she could

perform. When asked whether someone with Ms. Torres’s physical profile and an inability to

stay on task for eighty percent of the workday could perform any jobs, the vocational expert



                                                 37
responded with a no. See Tr. at 67–68. Ms. Torres’s counsel later added the eighty percent task

limitation to another hypothetical with a more generous assessment of Ms. Torres’s physical

capacity, and the vocational expert again found that there would be no jobs in either the local or

national economy for Ms. Torres. Id. at 68, 70. But these hypotheticals were more generous for

staying on task than the treating source assessment of how often pain and treatment would allow

Ms. Torres to work. See Fibromyalgia Medical Source Statement, Tr. at 835 (estimating that Ms.

Torres would be off task for more than twenty-five percent of the day and could miss up to four

days per month for impairments or treatment).9

        Counsel again modified the hypothetical to a profile where unable to lift or carry more

than ten pounds. Id. at 71. And the vocational expert responded that would exclude the jobs the

ALJ relied on to make a non-disability determination. Id. This hypothetical again was more

generous than the treating physician assessment where Dr. Olson noted that Ms. Torres would

rarely never be able to lift ten, twenty, or fifty pounds, while rarely lifting less than ten pounds.

See Fibromyalgia Medical Source Statement, Tr. at 834.

        Based on the vocational expert testimony on this record, the ALJ erred in finding that Ms.

Torres could find a job in the local or national economy under Step Five.

        E.       Remand

        As the Second Circuit has noted, “[w]here application of the correct legal standard could

lead to only one conclusion, we need not remand.” Schaal, 134 F.3d at 504; see also Parker v.

Harris, 626 F.2d 225, 235 (2d Cir. 1980) (“[W]e have reversed and ordered that benefits be paid




9
 This assessment is also consistent with medical source statements from Ms. Torres’s treating mental health
physicians. See Mental Health Questionnaire, Tr. at 830–31 (Marissa Bayerl, APRN, determining that Ms. Torres
would be absent about two days each month and off task twenty percent of the time); Mental Health Questionnaire,
Tr. at 844–45. (Dr. Leslie DiMella determining that Ms. Torres would be absent four days each month and off task
twenty-five percent or more of the workday).

                                                       38
when the record provides persuasive proof of disability and a remand for further evidentiary

proceedings would serve no purpose.”). Given the Court’s determination on Step Five, only one

outcome is possible: the “record is clear that if the opinion of plaintiff’s treating physician

controls, there are no jobs in the national economy that plaintiff can perform.” Morris v.

Berryhill, 313 F. Supp. 3d 435, 441(W.D.N.Y. 2018). “As such, additional proceedings would

serve no proper purpose, and remand for the calculation and payment of benefits is warranted.”

Id.; see also Torres v. Colvin, No. 3:16-cv-809 (JAM), 2017 WL 1734020, at *3 (collecting

cases remanding for calculation of benefits only where Commissioner does not meet Step Five

burden).

        Given the record and the deficiencies in the ALJ’s decision identified above, rehearing is

not warranted. Instead, the Court remands this case solely for the calculation and payment of

benefits.

IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion for judgment of acquittal

DENIES the motion to affirm the Commissioner’s decision.

       This case is remanded solely for the calculation and payment of benefits.

        SO ORDERED at Bridgeport, Connecticut, this 23rd day of August 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  39
